Carley, Judge,
concurring specially.
I concur in the judgment affirming appellant’s conviction. However, I cannot adopt the reasoning of the majority with regard to appellant’s enumeration of error concerning the failure of the trial court to “inform counsel of its proposed action upon the requests [to charge] prior to their arguments to the jury ...” as required by Code Ann. § 70-207.1 simply do not see how “we can state with reasonable certainty that the result in the trial court would have been the same if counsel had been informed by the court of its proposed action upon its request.” If the record were complete in this case, I would apply the ruling of Evans v. State, 146 Ga. App. 480, 483 (246 SE2d 482) (1978). However, the record in this case does not reveal whether the trial court did or did not comply with Code Ann. § 70-207 (b). Our only information in this regard is contained in the briefs. “Assertions of counsel as to what transpired below cannot take the place of the record or transcript.” Berry v. Demmons, 160 Ga. App. 712, 713 (288 SE2d 78) (1981). Thus, for a different reason, I agree with the majority’s determination that appellant’s enumeration in this regard is without merit.